After the celebratory and
powerful statements made here by leaders from all four
corners of the world during these past few days
commemorating the sixtieth anniversary of this
Organization, all that is left for Ghana to do is to
emphasize a few points in this annual general debate of
the General Assembly.
The record attendance of heads of State and
Government at this year’s meetings is evidence that,
more and more, nations of the world are accepting and
looking up to the United Nations to provide the moral
and practical framework and leadership for the shaping
and governance of the onrushing global village.
Without doubt, the Organization has become both the
main centre for the mobilization and deployment of
resources for the relief of victims of natural and man-
made disasters alike, and also the chief agency and
catalyst for the spread of opportunities for progress and
development for all humankind. Reassuringly, it is
galvanizing the conscience of humankind to resist and
desist from inhuman conduct, whilst putting in place a
global social safety net for the poor, the weak and the
handicapped in a world of strident competition.
Ghana will therefore continue to contribute to the
ongoing debate on United Nations reform, especially
the strengthening of the Organization’s institutions at
all levels. The reforms must radiate the spirit of
common humanity in which each person is his
brother’s keeper. That will engender the trust needed to
anchor the tolerance and goodwill which must be the
cornerstone of the globalization process.
The increasing realization of our common
humanity will lessen the divisive tendencies of racial,
religious, political, gender, cultural and other social
categorizations. Already, the world, under the
leadership of this Organization, is doing well in its
many dramatic rallies in rushing aid to victims
wherever disaster occurs, such as the Indian Ocean
States after the tsunami and the aftermath of Hurricane
Katrina in New Orleans, here in the United States of
America.
In spite of those positive developments, however,
the persistent and worsening carnage and mayhem
caused by terrorism still seem to lurk everywhere.
Nowhere and nobody seems to be safe any longer.
Whatever its cause, terrorism cannot be justified or
rationalized in terms of a solution, since its effects do
not discriminate between the perceived guilty and the
innocent. That is why the world must stand together
and try to eradicate it.
African nations are now showing a strong
determination to end the conflicts that have bedevilled
the continent for decades. The setting-up of the New
Partnership for Africa’s Development (NEPAD) and
the African Peace and Security Council under the
auspices of the African Union is a demonstration of
that resolve. Through NEPAD, Africa has identified the
factors of good governance, the culture of democracy,
the rule of law, free and fair elections, sound economic
management of States, and State support for and
partnership with the private sector as critical for
sustained socio-economic development, peace and
stability.
For accelerated economic growth, Africa is
generally agreed that the way forward is through
partnerships among the African nations and with the
rest of the world to create economies of scale and to
attract both domestic and foreign direct investment.
That will create opportunities for employment, the
transfer of know-how and markets to combat the
debilitating poverty. The world community must
support Africa in those ground-breaking efforts.
Africa believes that the realization of the agenda
under the Doha Round could also bring significant
benefits to developing countries. But alongside those
efforts must come support for the call for greatly
enhanced economic aid from the United Nations and
the developed world for the struggling third world to
nurture itself into the fitness required for the
competitiveness that the global market demands. The
same rationale must back the various initiatives aimed
at providing assistance for the prevention, care and
treatment of HIV/AIDS, malaria and other infectious
diseases. It is only by containing those diseases that the
continent’s development can be kept on course.
The empowerment of women and children is
moving apace on the continent. In that regard, Ghana
has established a Ministry of Women’s and Children’s
Affairs to spearhead policies and programmes to
promote gender equality and enhance the status of
women.
This is a historic moment of truth for the
international community. The destiny of the United
18

Nations and humankind is in our hands. We have the
choice to save it, and the time to act is now.